               Case 1:21-cr-00570-MKV Document 6 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,



         -v-
                                                         CRIMINAL ACTION NO.: 21 MAG. 8717

                                                              AMENDED SCHEDULING ORDER
XAVIER ARAU,

                               Defendant.




SARAH L. CAVE, United States Magistrate Judge.

         The Court will conduct a telephonic bail review hearing in this matter on Tuesday,

September 14, 2021 at 3:00 pm on the Court’s conference line. Mr. Arau’s counsel shall be

prepared to present a revised set of conditions of release that (i) address the concerns about Mr.

Arau’s danger to the community raised by the Court during his presentment on September 8,

2021, and (ii) have been discussed with the Government and Pretrial Services in advance.

         At the scheduled time, the parties shall call: (866) 390-1828; access code: 380-9799, at

the scheduled time. If Mr. Arau’s counsel so directs, his family members may listen to the

conference.


Dated:            New York, New York
                  September 10, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judg
